SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 ForMay 12, 2016 (Commission File No. 1-31317) Companhia de Saneamento Básico do Estado de São Paulo - SABESP (Exact name of registrant as specified in its charter) Basic Sanitation Company of the State of Sao Paulo - SABESP (Translation of Registrant's name into English) Rua Costa Carvalho, 300 São Paulo, S.P., 05429-900 Federative Republic of Brazil (Address of Registrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): CIA. DE SANEAMENTO BÁSICO DO ESTADO DE SÃO PAULO - SABESP Rui de Britto Álvares Affonso Chief Financial Officer and Investor Relations Officer Mario Azevedo de Arruda Sampaio Head of Capital Markets and Investor Relations SABESP announces 1Q16 results São Paulo, May 12, 2016 - Companhia de Saneamento Básico do Estado de São Paulo - SABESP (BM&FBovespa: SBSP3; NYSE: SBS), one of the largest water and sewage services providers in the world based on the number of costumers, announces today its 1Q16 results . The Company’s operating and financial information, except when indicated otherwise is presented in Brazilian Reais, in accordance with the Brazilian Corporate Law. All comparisons in this release, unless otherwise stated, refer to the same period of 2015 . SBSP3: R$ 27.73/share SBS: US$ 7.84 (ADR1 share) Total shares: 683,509,869 Market value: R$ 18.9 billion Closing quote: 05/12/2016 1. Financial highlights R$ million 1Q16 1Q15 Chg. (R$) % Gross operating revenue 2,570.6 2,004.5 566.1 28.2 Construction revenue 625.3 588.4 36.9 6.3 COFINS and PASEP taxes (168.1) (124.3) (43.8) 35.2 () Net operating revenue 3,027.8 2,468.6 559.2 22.7 Costs and expenses (1,794.4) (789.1) (1,005.3) 127.4 Construction costs (612.4) (576.4) (36.0) 6.2 Equity result 2.1 1.1 1.0 90.9 Other operating revenue (expenses), net 5.5 32.1 (26.6) (82.9) () Earnings before financial result, income tax and social contribution 628.6 1,136.3 (507.7) (44.7) Financial result 340.2 (985.8) 1,326.0 (134.5) () Earnings before income tax and social contribution 968.8 150.5 818.3 543.7 Income tax and social contribution 167.7 (507.7) (302.7) () Net income 628.8 318.2 310.6 97.6 Earnings per share* (R$) 0.92 0.47 * Total shares 683,509,869 Adjusted EBITDA Reconciliation(Non-accounting measures) R$ million 1Q16 1Q15 Chg. (R$) % Net income 628.8 318.2 310.6 97.6 Income tax and social contribution 340.0 (167.7) 507.7 (302.7) Financial result (340.2) 985.8 (1,326.0) (134.5) Other operating revenues (expenses), net (32.1) 26.6 (82.9) () Adjusted EBIT* 623.1 1,104.2 (481.1) (43.6) Depreciation and amortization 284.7 253.3 31.4 12.4 () Adjusted EBITDA ** 907.8 1,357.5 (449.7) (33.1) (%) Adjusted EBITDA margin 30.0 55.0 (*) Adjusted EBIT is net income before: (i) other operating revenues/expenses, net; (ii) financial result; and (iii) income tax and social contribution. (**) Adjusted EBITDA is net income before: (i) depreciation and amortization expenses; (ii) income tax and social contribution; (iii) financial result; and (iv) other operating revenues/expenses, net. In 1Q16, net operating revenue, including construction revenue, reached R$ 3.0 billion; a 22.7% increase compared to the same period of 2015. Costs and expenses, including construction costs, totaled R$ 2.4 billion, 76.3% higher than the R$ 1.4 billion recorded in 1Q15. Adjusted EBIT, in the amount of R$ 623.1 million, dropped 43.6% from R$ 1,104.2 million recorded in 1Q15. Adjusted EBITDA, in the amount of R$ 907.8 million, reduced 33.1% from R$ 1,357.5 million recorded in 1Q15 (R$ 3,524.6 million in the last 12 months) . The adjusted EBITDA margin was 30.0% in 1Q16, versus 55.0% in 1Q15 (28.7% in the last 12 months). Excluding construction revenues and construction costs, the adjusted EBITDA margin was 37.2% in 1Q16 (71.6% in 1Q15 and 38.8% in the last 12 months). In 1Q16 the Company recorded a net income of R$ 628.8 million, in comparison to a net income of R$ 318.2 million in 1Q15. 2. Gross operating revenue Gross operating revenue from water and sewage, not including construction revenue, totaled R$ 2.6 billion, an increase of R$ 566.1 million or 28.2%, when compared to the R$ 2.0 billion recorded in 1Q15. The main factors that led to this variation were: · 15.2% tariff increase (7.8% ordinary tariff adjustment and 6.9% extraordinary tariff revision) since June 2015; · Lower bonus granted within the Water Consumption Reduction Incentive Program, with a R$ 153.8 million impact in 1Q16, versus the R$ 211.2 million recorded in 1Q15; · Application of contingency tariff, in the amount of R$ 160.6 million in 1Q16 (R$ 79.3 million in 1Q15); and · Increase of 1.9% in the Company’s total billed volume (1.0% in water and 3.0% in sewage). 3. Construction revenue Construction revenue increased R$ 36.9 million or 6.3%, when compared to the previous year. The variation was mainly due to higher investments in the municipalities served by the Company. 4. Billed volume The following tables show the water and sewage billed volume, quarter-on-quarter, per customer category and region. WATER AND SEWAGE BILLED VOLUME PER CUSTOMER CATEGORY - million m 3 Water Sewage Water + Sewage Category 1Q16 1Q15 % 1Q16 1Q15 % 1Q16 1Q15 % Residential 380.4 369.1 3.1 320.3 308.7 3.8 700.7 677.8 3.4 Commercial 40.4 40.5 (0.2) 38.2 38.1 0.3 78.6 78.6 - Industrial 7.7 8.5 (9.4) 9.5 9.9 (4.0) 17.2 18.4 (6.5) Public 9.5 10.5 (9.5) 8.4 8.0 5.0 17.9 18.5 (3.2) Total retail 438.0 428.6 2.2 376.4 364.7 3.2 814.4 793.3 2.7 Wholesale 52.0 56.5 (8.0) 5.7 6.3 (9.5) 57.7 62.8 (8.1) Total 490.0 485.1 1.0 382.1 371.0 3.0 872.1 856.1 1.9 WATER AND SEWAGE BILLED VOLUME PER REGION - million m 3 Water Sewage Water + Sewage Region 1Q16 1Q15 % 1Q16 1Q15 % 1Q16 1Q15 % Metropolitan 279.0 267.9 4.1 241.5 230.9 4.6 520.5 498.8 4.4 Regional (2) 159.0 160.7 (1.1) 134.9 133.8 0.8 293.9 294.5 (0.2) Total retail 438.0 428.6 2.2 376.4 364.7 3.2 814.4 793.3 2.7 Wholesale 52.0 56.5 (8.0) 5.7 6.3 (9.5) 57.7 62.8 (8.1) Total 490.0 485.1 1.0 382.1 371.0 3.0 872.1 856.1 1.9 (1) Unaudited (2) Including coastal and interior region (3) Reused water volume and non-domestic sewage are included in 5. Costs, administrative, selling and construction expenses In 1Q16, costs, administrative, selling and construction expenses, grew 76.3% (R$ 1,041.3 million). Excluding construction costs, total costs and expenses increased by 127.4%. Excluding the effects of the non-recurring GESP Reimbursement transaction, costs and expenses increased by 16.7%. As a percentage of net revenue, costs and expenses were 55.3% in 1Q15 and 79.5% in 1Q16.Excluding the effects of the GESP Reimbursement effects, costs and expenses as a percentage of net revenue came to 83.5% in 1Q15. R$ million 1Q16 1Q15 Chg. (R$) % Payroll and benefits and pension plan obligations 574.3 534.5 39.8 7.4 Supplies 36.2 48.7 (12.5) (25.7) Treatment supplies 75.1 72.3 2.8 3.9 Services 282.4 295.9 (13.5) (4.6) Electric power 240.4 159.1 81.3 51.1 General expenses 224.6 54.4 170.2 312.9 Tax expenses 20.6 19.9 0.7 3.5 São Paulo state government reimbursement - (696.3) 696.3 - Sub-total 1,453.6 488.5 965.1 197.6 Depreciation and amortization 284.7 253.3 31.4 12.4 Provision for doubtful credits 56.1 47.3 8.8 18.6 Sub-total 340.8 300.6 40.2 13.4 Costs, administrative and selling expenses 1,794.4 789.1 1,005.3 127.4 Construction costs 612.4 576.4 36.0 6.2 Costs, adm., selling and construction expenses 2,406.8 1,365.5 1,041.3 76.3 % of net revenue 79.5 55.3 5.1. Payroll and benefits and pension plan obligations In 1Q16 payroll and benefits increased R$ 39.8 million or 7.4%, due to the following: · R$ 18.8 million in the provision for the pension plan, arising from changes in actuarial assumptions; · R$ 14.5 million, mainly due to the average wage increase of 9.7% in May 2015 and by the application of 1% related to the career and wage plan, since July 2015; and · R$ 5.9 million, due to the adjustment in healthcare expenses since July 2015. 5.2. Supplies In 1Q16, expenses with supplies decreased R$ 12.5 million or 25.7%, from R$ 48.7 million to R$ 36.2 million, mostly due to the following: · Fuel, in the amount of R$ 6.7 million, mostly due to the fact that the generators used to pump water from the Cantareira System technical reserve were turned off in December 2015; and · Lower use of materials in preventive and corrective maintenance in water and sewage systems, in computerized systems and conservation of properties and installations, in the amount of R$ 5.9 million. 5.3. Services Services expenses, in the amount of R$ 282.4 million, dropped R$ 13.5 million or 4.6%, in comparison to R$ 295.9 million in1Q15. The main factors that led to this decrease were: · Water and sewage systems and connections maintenance, in the amount of R$ 10.3 million; and · Advertising campaigns, in the amount of R$ 4.0 million, mainly due to the intensification in 1Q15, for the rational use of water. 5.4. Electric power Electric power expenses totaled R$ 240.4 million, an increase of R$ 81.3 million or 51.1% in comparison to the R$ 159.1 million in 1Q15. The main factors that contributed to this increase were: · Average increase of 38.3% in the regulated market tariffs, with no significant variation in consumption; · Average increase of 165.2% in the grid market tariffs (TUSD), with a 5.3% decrease in consumption; and · Average increase of 10.5% in the free market tariff, with a 7.5% decrease in consumption. In 1Q16 the regulated market accounted for 39.3% of the total electric power consumed by the Company, the free market accounted for 31.0% and the grid market accounted for 29.7% of total consumption. 5.5. General expenses General expenses increased R$ 170.2 million, totaling R$ 224.6 million, versus the R$ 54.4 million recorded in 1Q15, mainly due to: · R$ 138.7 million increase in the provision for lawsuits; and · Higher provision for the Municipal Fund for Environmental Sanitation and Infrastructure , in the amount of R$ 27.7 million, as a result of the increase in revenues with the municipality of São Paulo. 5.6. São Paulo state government reimbursement In 1Q15, the Company entered into an agreement with the São Paulo state government to receive the undisputed amount, related to the state’s debt with the Company, for the payment of the benefits to former employees (G0) dealt with by state Law #4,819, of August 26, 1958, that generated a credit in the result in the amount of R$ 696.3 million. 5.7. Depreciation and amortization R$ 31.4 million increase or 12.4%, reaching R$ 284.7 million in comparison to the R$ 253.3 million recorded in 1Q15, largely due to the beginning of operations of intangible assets, in the amount of R$ 2.4 billion. 5.8. Provision for doubtful credits Increased R$ 8.8 million, mainly due to the lower recovery of amounts through settlements in 1Q16, in the amount of R$ 12.8 million, partially offset by the reduction in provisions for revenue losses, in the amount of R$ 4.0 million. 6. Other operating revenues (expenses), net Other net operational revenues and expenses reported a negative variation of R$ 26.6 million, mainly due to the R$ 21.5 million drop fromthe sale of surpluselectricity between the analyzed periods. 7. Financial result R$ million 1Q16 1Q15 Chg. % Financial expenses, net of revenues (63.8) (36.0) 56.4 Net monetary and exchange variation 440.0 (922.0) 1,362.0 (147.7) Financial result 340.2 1,326.0 7.1. Financial revenues and expenses R$ million 1Q16 1Q15 Chg. % Financial expenses Interest and charges on international loans and financing (30.4) (7.2) 23.7 Interest and charges on domestic loans and financing (86.7) (8.5) 9.8 Other financial expenses (52.5) (20.2) (32.3) 159.9 Total financial expenses 35.0 Financial revenues 85.5 73.5 12.0 16.3 Financial expenses net of revenues 56.4 7.1.1. Financial expenses Financial expenses grew R$ 48.0 million. The main reasons were: · R$ 7.2 million in interest and charges on international loans and financing, due to the increase in the debt balance, despite the depreciation of the US dollar and the Yen versus the Brazilian Real in 1Q16 (-8.9% and -2.4%, respectively); · R$ 8.5 million in interest and charges on domestic loans and financing, especially due to the funding of the 20 th debenture issue, in December 2015; and · R$ 32.3 million in other financial expenses, largely due to the higher provision of interest on lawsuits in 1Q16. 7.1.2. Financial revenues Financial revenues increased R$ 12.0 million, largely due to the increased recognition of interest on installment agreements and financial investments in 1Q16. 7.2. Monetary and exchange rate variation on assets and liabilities R$ million 1Q16 1Q15 Chg. % Monetary variation on loans and financing (56.2) 3.3 (5.9) Currency exchange variation on loans and financing 483.3 (884.5) 1,367.8 (154.6) Other monetary variations (45.1) (12.2) (32.9) 269.7 Monetary/exchange rate variation on liabilities 385.3 1,338.2 Monetary/exchange rate variation on assets 54.7 30.9 23.8 77.0 Monetary/exchange rate variation, net 440.0 1,362.0 The effect in 1Q16 was R$ 1,362.0 million, lower than in 1Q15, especially due to the positive variation of R$ 1,367.8 million in expenses with exchange rate variation on loans and financing, due to the depreciation of the US dollar and the Yen versus the Brazilian Real in 1Q16 (-8.9% and -2.4%, respectively), when compared to the appreciation recorded in 1Q15 (20.8% and 20.3%, respectively). This amount was partially offset by the increase of R$ 32.9 million from higher provisions for the monetary restatement of lawsuits in 1Q16. 8. Income tax and social contribution Grew R$ 507.7 million, due to the increase in taxable income in 1Q16, when compared to the net loss recorded in 1Q15. 9. Indicators 9.1. Operating In the first quarter of 2016, due to the greater availability of water, production volume increased by 8.8%. Water losses moved up this quarter, although this was already expected given that the reduction observed until now was not only due to the loss control initiatives, but was also to the water crisis and the consequent need to lower network pressures as a means of managing demand. Operating indicators * 1Q16 1Q15 % Water connections 8,477 8,258 2.7 Sewage connections 6,917 6,705 3.2 Population directly served - water 25.6 25.3 1.2 Population directly served - sewage 22.9 22.5 1.8 Number of employees 13,816 14,167 (2.5) Water volume produced 667 613 8.8 IPM - Measured water loss (%) 29.9 29.0 3.1 IPDt (liters/connection x day) 275 290 (5.2) (1) Total connections, active and inactive, in thousand units at the end of the period (2) In million inhabitants, at the end of the period. Not including wholesale (3) In million of cubic meters (*) Unaudited 9.2. Financial Economic Indexes * (quarter end) 1Q16 1Q15 Accumulated Amplified Consumer Price Index (%) 2.62 3.83 Accumulated Referential Rate (%) 0.45 0.23 Interbank Deposit Certificate (%) 14.13 12.60 US DOLAR (R$) 3.5589 3.2080 YEN (R$) 0.03166 0.02675 (*) Unaudited 10. Loans and financing R$ million INSTITUTION 2022 to 2038 Total Local market Caixa Econômica Federal 38.1 55.0 58.6 60.3 62.4 65.5 728.0 1,067.9 Debentures 89.6 592.8 876.2 978.9 406.1 193.1 422.8 3,559.5 BNDES 59.6 79.5 79.5 79.5 61.8 61.3 261.0 682.2 Commercial Leasing 8.3 22.0 23.3 24.7 26.3 27.9 408.0 540.5 Others 0.5 0.7 1.4 1.4 1.3 1.3 5.2 11.8 Interest and charges 58.2 12.0 0.0 0.0 0.0 0.0 0.0 70.2 Local market total International market IADB 117.5 202.7 113.3 113.3 113.3 113.3 1,209.2 1,982.6 IBRD 0.0 0.0 0.0 7.3 14.5 14.5 181.0 217.3 Eurobonds 498.2 0.0 0.0 0.0 1,241.7 0.0 0.0 1,739.9 JICA 34.6 70.6 72.0 116.2 116.2 116.2 1,274.5 1,800.3 BID 1983AB 85.2 85.2 84.3 63.0 60.9 27.4 52.3 458.3 Interest and charges 62.6 0.0 0.0 0.0 0.0 0.0 0.0 62.6 International market total Total 11. Capex In the first quarter of 2016, the Company invested R$ 665.4 million. 12. Conference calls Apimec Meeting May 17, 2016 2:00 pm (US EST) / 3:00 pm (Brasília) Rua Nicolau Gagliardi, 313 Pinheiros São Paulo – Brasil Live webcast Click here to access In English May 17, 2016 10:30 am (Brasília) / 9:30 am (US EST) Dial in: 1 (412) 317-5486 Code: Sabesp Replay available for 7 days Dial in: 1(412) 317-0088 Code: 10078347 Click here to access the webcast For more information, please contact: Mario Arruda Sampaio Head of Capital Markets and Investor Relations Phone.(55 11) 3388-8664 E-mail: maasampaio@sabesp.com.br Angela Beatriz Airoldi Investor Relations Manager Phone.(55 11) 3388-8793 E-mail: abairoldi@sabesp.com.br Statements contained in this press release may contain information that is forward-looking and reflects management's current view and estimates of future economic circumstances, industry conditions, SABESP performance, and financial results. Any statements, expectations, capabilities, plans and assumptions contained in this press release that do not describe historical facts, such as statements regarding the declaration or payment of dividends, the direction of future operations, the implementation of principal operating and financing strategies and capital expenditure plans, the factors or trends affecting financial condition, liquidity or results of operations are forward-looking statements within the meaning of the U.S. Private Securities Litigation Reform Act of 1995 and involve a number of risks and uncertainties. There is no guarantee that these results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations. Income Statement Brazilian Corporate Law R$ '000 1Q16 1Q15 Net Operating Revenue 3,027,842 2,468,641 Operating Costs (1,941,276) (1,758,677) Gross Profit 1,086,566 709,964 Operating Expenses Selling (205,278) (184,481) Administrative revenue (expenses) (260,194) 577,608 Other operating revenue (expenses), net 5,482 32,057 Operating Income Before Shareholdings 626,576 1,135,148 Equity Result 2,087 1,114 Earnings Before Financial Results, net 628,663 1,136,262 Financial, net (143,159) (101,794) Exchange gain (loss), net 483,319 (883,966) Earnings before Income Tax and Social Contribution 968,823 150,502 Income Tax and Social Contribution Current (338,989) - Deferred (1,045) 167,676 Net Income (loss) for the period 628,789 318,178 Registered common shares ('000) 683,509 683,509 Earnings per shares - R$ (per share) 0.92 0.47 Depreciation and Amortization Adjusted EBITDA 907,837 1,357,513 % over net revenue 30.0% 55.0% Net Operating Revenue Breakdown R$ '000 1Q16 1Q15 Gross operating revenue 3,195,908 2,592,958 Water supply - retail 1,409,269 1,092,104 Water supply - wholesale 21,443 16,357 Sewage collection and treatment 1,095,489 856,367 Sewage collection and treatment - wholesale 6,656 7,557 Construction revenue - water 428,136 304,504 Construction revenue - sewage 197,144 283,962 Other services 37,771 32,107 Gross revenue deductions (Cofins/Pasep) (124,317) Net operating revenue 3,027,842 2,468,641 Balance Sheet Brazilian Corporate Law R$ '000 ASSETS 03/31/2016 12/31/2015 Current assets Cash and cash equivalents 1,431,876 1,639,214 Trade accounts receivable 1,465,570 1,326,972 Accounts receivable from related parties 150,871 156,155 Inventories 56,714 64,066 Restricted cash 26,559 29,156 Recoverable taxes 15,931 77,828 Other accounts receivable 193,298 156,942 Total current assets 3,340,819 3,450,333 Noncurrent assets Trade accounts receivable 163,842 182,616 Accounts receivable from related parties 720,473 715,952 Escrow deposits 82,941 76,663 Deferred income tax and social contribution 127,197 128,242 Water National Agency – ANA 89,913 88,368 Other accounts receivable 141,180 140,676 Investments 29,907 28,105 Investment properties 56,940 56,957 Intangible assets 28,893,799 28,513,626 Property, plant and equipment 326,581 325,076 Total noncurrent assets 30,632,773 30,256,281 Total assets 33,973,592 33,706,614 LIABILITIES AND EQUITY 03/31/2016 12/31/2015 Current liabilities Trade payables and contractors 198,089 248,158 Current portion of long-term loans and financing 1,474,032 1,526,262 Accrued payroll and related charges 368,587 347,976 Taxes and contributions 314,830 107,295 Interest on shareholders' equity payable 127,441 127,441 Provisions 658,499 631,890 Services payable 482,976 387,279 Public-Private Partnership – PPP 33,806 33,255 Program Contract Commitments 209,875 228,659 Other liabilities 91,086 102,101 Total current liabilities 3,959,221 3,740,316 Noncurrent liabilities Loans and financing 10,719,144 11,595,338 Deferred Cofins and Pasep 134,277 132,921 Provisions 493,729 450,324 Pension obligations 2,892,361 2,832,216 Public-Private Partnership – PPP 1,197,122 1,001,778 Program Contract Commitments 87,703 92,055 Other liabilities 144,640 145,060 Total noncurrent liabilities 15,668,976 16,249,692 Total liabilities 19,628,197 19,990,008 Equity Capital stock 10,000,000 10,000,000 Earnings reserves 4,069,988 4,069,988 Other comprehensive income (353,382) (353,382) Accrued earnings 628,789 - Total equity 14,345,395 13,716,606 Total equity and liabilities 33,973,592 33,706,614 Cash Flow Brazilian Corporate Law R$ '000 1Q16 1Q15 Cash flow from operating activities Profit before income tax and social contribution 968,823 150,502 Adjustment for: Depreciation and amortization 284,656 253,308 Residual value of property, plant and equipment and intangible assets written-off 339 (8,301) Allowance for doubtful accounts 56,078 47,343 Provision and inflation adjustment 122,301 (84,524) Interest calculated on loans and financing payable 136,821 121,043 Inflation adjustment and foreign exchange gains (losses) on loans and financing 940,559 Interest and inflation adjustment losses 9,967 6,045 Interest and inflation adjustment gains (14,807) Financial charges from customers (67,055) (49,035) Margin on intangible assets arising from concession (12,090) Provision for Consent Decree (TAC) 1,073 (43,148) Equity result (2,087) (1,114) Provision from São Paulo agreement 97,402 68,423 Provision for defined contribution plan 2,277 2,044 Pension obligations 102,972 81,914 Other adjustments (6,900) (3,563) GESP Agreement - (696,283) 1,212,445 758,316 Changes in assets Trade accounts receivable (90,341) 2,367 Accounts receivable from related parties 17,534 12,556 Inventories 7,242 6,638 Recoverable taxes 61,897 (25,804) Escrow deposits 9,422 (648) Other accounts receivable (32,345) (19,428) Changes in liabilities Trade payables and contractors (5,380) (11,648) Services received (1,705) 15,434 Accrued payroll and related charges 19,538 25,774 Taxes and contributions payable (85,300) 4,643 Deferred Cofins/Pasep 1,356 (231) Provisions (52,287) (32,081) Pension obligations (42,827) (39,927) Other liabilities (12,079) (8,182) Cash generated from operations 1,007,170 687,779 Interest paid (228,369) (193,558) Income tax and contribution paid (17,743) Net cash generated from operating activities 732,647 476,478 Cash flows from investing activities Acquisition of intangibles (400,978) (519,959) Restricted cash 2,597 (2,131) Investment increase - 244 Purchases of tangible assets (12,906) (8,402) Net cash used in investing activities Cash flow from financing activities Loans and financing Proceeds from loans 174,708 311,671 Repayments of loans (662,193) (203,905) Public-Private Partnership – PPP (8,111) (5,611) Program Contract Commitments (33,102) (33,405) Net cash generated by (used in) financing activities 68,750 Cash reduce and cash equivalents 14,980 Represented by: Cash and cash equivalents at beginning of the period 1,639,214 1,722,991 Cash and cash equivalents at end of the period 1,431,876 1,737,971 Cash reduce and cash equivalents 14,980 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, in the city São Paulo, Brazil. Date:May 13, 2016 Companhia de Saneamento Básico do Estado de São Paulo - SABESP By: /s/Rui de Britto Álvares Affonso Name: Rui de Britto Álvares Affonso Title: Chief Financial Officer and Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates of future economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
